Citation Nr: 1550615	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-50 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to April 1997.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal was most recently remanded for additional development in September 2014, and has been returned to the Board for appellate review.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The September 2014 remand directed that the Veteran undergo a VA examination to determine whether her headaches were caused or aggravated by her service-connected cervical spine disability.  A subsequent December 2014 examination addressed the theory of causation, but did not address whether the Veteran's headaches are aggravated beyond their normal progression by her cervical spine disability.  Because the examination report did not address the question of aggravation, the record as it currently stands is inadequate to decide the appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required in order to afford the Veteran a new VA examination.  Id.  

A July 2012 VA clinical note reflects that the Veteran's headaches are often associated with her service-connected psychiatric symptoms.  Thus, the opinion obtained upon remand must also address whether the Veteran's headaches are caused or aggravated by her service-connected acquired psychiatric disorder.

During her July 2014 hearing, the Veteran reported that she received treatment for her headaches from 1998 to 2000 at Maryview Hospital.  These records must be obtained, pending the Veteran's written authorization, as they are likely relevant to her appeal.  38 C.F.R. § 3.159(c)(2).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since May 2015.

2.  Request that the Veteran provide written authorization to obtain records from Bon Secours Maryview Medical Center from 1998 to 2000.     

Upon receipt of such, take appropriate action to contact that facility and request complete records related to the Veteran's treatment for headaches from 1998 to 2000.  The Veteran must be informed that in the alternative she may obtain and submit the records herself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain an opinion regarding the etiology of the Veteran's headaches.  Schedule the Veteran for a VA headaches examination by an appropriate medical professional only if deemed necessary by the medical professional in order to provide the requested opinion.  In either case, the entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are 
caused or aggravated by the service-connected cervical spine disability and/or psychiatric disability.  The examiner must address both causation and aggravation or the opinion will be legally inadequate.

In reaching a conclusion in this matter, the examiner's attention is drawn to a June 2007 private medical record, noting that the Veteran's "cephalgia is probably explained by" her cervical spondylosis; a June 2007 VA examination addendum in which the Veteran reported that her headaches are exacerbated by her cervical spine disability; and a July 2012 VA clinical note reflecting that the Veteran's headaches are often associated with her service-connected psychiatric symptoms.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If the examiner finds that the Veteran's headaches are aggravated by either the service-connected cervical spine disability or the service-connected psychiatric disability, the examiner must attempt to establish a baseline level of severity of the headaches prior to aggravation by the service-connected cervical spine or psychiatric disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




